Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 13, 1997, which reduced claimant’s weekly unemployment insurance benefit rate by 50% in order to offset a prior overpayment of benefits.
In December 1993, the Unemployment Insurance Appeal Board assessed claimant with a recoverable overpayment of benefits in excess of $3,000. She did not contest this ruling and in June 1996, claimant began making monthly installment payments in satisfaction thereof. In January 1997, claimant was determined to be eligible for benefits and again began receiving weekly payments, however, 50% was deducted therefrom as an offset against the previously adjudicated overpayment. Claimant’s current objections to this recoupment are rejected as it is authorized by statute (see, Labor Law § 597 [4]), administrative regulation (see, 12 NYCRR 470.5 [c]) and case law (see, Matter of Schwartfigure v Hartnett, 83 NY2d 296, 300). Claimant’s unsupported assertion that the offset is unconstitutional is not persuasive.
Mercure, J. P., Crew III, White, Yesawich Jr. and Carpinello, JJ., concur.
Ordered that the decision is affirmed, without costs.